     Case 2:20-cv-02208-JAM-DMC Document 6 Filed 11/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK SHAWN FEATHERS,                             No. 2:20-CV-2208-JAM-DMC-P
12                       Plaintiff,
13           v.                                        ORDER
14    HOUSTON, et al.,
15                       Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for leave to proceed in forma

19   pauperis (ECF No. 3). Plaintiff has submitted a declaration that makes the showing required by

20   28 U.S.C. § 1915(a). The motion to proceed in forma pauperis will, therefore, be granted.

21                 IT IS SO ORDERED.

22

23

24   Dated: November 23, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
